DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant's amendment and response filed on 8/9/2021 has been received and entered in to the case. 
	Claims 1-22, 26 have been canceled, claim 43 is newly added, claim 40-42 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 23-25, 27-39 and 43 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 112 (New Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-25, 27-39 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description This is a new matter rejection.
	The newly amended claim 23 discloses that the irradiated oxygen and carbon dioxide depleted red blood cells are stored for a period of time and then irradiated. This step is interpreted such that the composition comprising irradiated, oxygen and carbon dioxide depleted red blood cells, and the irradiated, oxygen and carbon dioxide depleted cells are irradiated again after stored for a period of time. Considering the previous claim required that oxygen and carbon dioxide depleted red blood cells are stored for a period of time and then irradiated to obtain the irradiated, oxygen and carbon dioxide depleted red blood cells, this amendment changes the scope of the claimed invention. However, the specification of the originally filed application does not provide sufficient support for the new limitation of the instant amendment, and thus, it introduces new matter to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 23-25, 27-33, 36-39 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bitensky et al. (US PAT. 6,126,396; IDS ref.) in view of Sato .
	It is noted that the instant amendment introduced a new limitation (i.e. product-by-process limitation) such that the irradiated oxygen and carbon dioxide depleted red blood cells are stored for a period of time and then irradiated. This limitation is interpreted as the same “irradiated oxygen and carbon dioxide depleted red blood cells” since it appears that the resulting product would be the same even after storage and irradiation (repeated irradiation) of the irradiated oxygen and carbon dioxide depleted red blood cells.
Bitensky et al. teach a blood storage device and a method of removing oxygen from the blood and thus red blood cells (see entire document). The RBCs stored in the storage device of Bitensky et al. would be “oxygen-depleted” RBCs.
	Bitensky et al. do not teach that the “oxygen-depleted” RBCs are “carbon dioxide-depleted”.
	However, it is considered that the oxygen-depleted RBCs of Bitensky et al. would be inherently “carbon dioxide-depleted” because the storage device of Bitensky et al. is made of two layers: oxygen-impermeable outer layer and oxygen-permeable inner layer, and the inside of the device is filled with inert gases such as nitrogen, argon, helium, etc. that does not bind to the heme moiety of hemoglobin (col. 4, lines 38-46), and the oxygen-impermeable outer layer would prevent diffusion of carbon dioxide through the outer layer, whereas the oxygen permeable inner layer would permit not only oxygen but also carbon dioxide diffusing out from the device. This is because the materials used for oxygen-impermeable outer layer, a material such as aluminum 
	While Bitensky et al. teach the use of an oxygen scrubber/scavenger disposed between the outer layer and inner layer for depleting oxygen, however, there is no indication of carbon dioxide diffused out from the RBCs would be depleted.
	Sato et al. teach that carbon dioxide generated by the metabolism of glucides in stored blood is accumulated, the pH of the stored blood is lowered, resulting in deterioration of the functions of the blood (col. 2, lines 5-11).
	It would have been obvious to a person skilled in the art to use a known carbon dioxide scrubber/scavenger/absorbent disposed in between the outer layer and the inner layer along with the oxygen scrubber/scavenger/absorbent taught by Bitensky et al. with a reasonable expectation of success. One skilled in the art would recognize that carbon dioxide scrubber/scavenger/absorbent can be used in addition to the oxygen scavenger in the storage device of Bitensky et al. because Sato et al. teach the harmful effect of carbon dioxide, and one skilled in the art would recognize the benefit to use carbon dioxide scrubber/scavenger/absorbent to deplete carbon dioxide along with oxygen in the device of Bitensky et al. 
	Regarding the negative limitation directed to the composition with L-carnitine or an alkanoyl derivative, Bitensky et al. do not teach any addition of these components in the device or used in the method, and thus, the resulting RBCs would be generated without L-carnitine or an alkanoyl derivatives.

	Furthermore, the storage device of Bitensky et al. is impermeable to oxygen in the outer layer, and there are two layers: inner layer and outer layer, and since the storage device of Bitensky et al. is intended for blood storage, thus, the inner layer would be inherently compatible with blood.
Regarding the limitations of claims 24-26, 28, 30-33, the limitations are directed to the results of the product-by-process limitations, and there is nothing to the structure 
	Regarding claim 27, Bitensky et al. teach that the oxygen content of the RBCs is reduced to or maintained at or below about 15% of full saturation levels (col. 4, lines 11-18).
	Regarding claim 28 directed to the pCO2 being less than 10 mmHg, Bitensky et al. do not teach the limitation. However, Sato et al. teach that pCO2 is 50 mmHg or lower (col. 4, lines 39-50). Thus, it would have been obvious to a person skilled in the art to reduce carbon dioxide using the carbon dioxide scrubber/scavenger/absorbent to the level of pCO2 at 50 mmHg or lower with a reasonable expectation of success.
	Regarding claims 36 and 37, Bitensky et al. teach that the RBCs and their products have been depleted of white blood cells (i.e. leukocytes) or platelets (col. 4, lines 5-10).
	Regarding claim 43 directed to the claimed product with less than 3% of SO2, Bitensky et al. teach that the full saturation level of oxygen in the RBCs is below about 1% or less (col. 4, lines 11-18).
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bitensky et al. in view of Sato et al. in further view of Przepiorka et al. as applied to claim 23-25, 27-33, 36-39 and 43 above, and further in view of Dumont et al. (2009, Transfusion; IDS ref.; IDS ref.).
Regarding claim 34 directed to an additive solution, and claim 35 directed to the additive solution being AS-3 or OFAS3, Bitensky et al. in view of Sato et al. in further view of Przepiorka et al. do not teach the limitation.
	Dumont et al. teach that an additive solution such as AS-3 or OFAS3 improves in vivo recovery of RBCs stored in anaerobic condition (see entire document).
	It would have been obvious to a person skilled in the art to use the additive solution taught by Dumont et al. with a reasonable expectation of success. A person of ordinary skill in the art would have motivated to use the additive solution of Dumont et al. in Bitensky et al. in view of Sato et al. because one skilled in the art would recognize the beneficial effect of improved recovery of RBCs stored anaerobic condition taught by Dumont et al. since the storage condition of Bitensky et al. in view of Sato et al. is anaerobic condition. 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting (modified)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-25, 27-33, 36-39 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15 of U.S. Patent No. 8,535,421 in view of Przepiorka et al. (supra) and Dumont et al. (supra). The claims of the ‘421 patent disclose a method for removing oxygen and carbon dioxide from RBC by passing the RBC through an oxygen and carbon depletion device. Thus, it would have been obvious to a person skilled in the art that the resulting RBC of the method is a composition comprising oxygen and carbon dioxide depleted RBC. The claims of the ‘421 do not disclose irradiated, oxygen and carbon dioxide-depleted RBCs. However, it is well known in the art that RBCs are irradiated prior to their use to prevent TA-GVHD according to Przepiorka et al. The method of the ‘421 claims or Przepiorka does not disclose the use of L-carnitine or alkanoyl derivative. The claims of the ‘421 patent do not teach an additive solution such as AS-3 or OFAS3. However, Dumont et al. teach the benefit of the additive solution of AS-3 or OFAS3 for in vivo recovery of RBCs and thus, it would have been obvious to a person skilled in the art to use the additive solution of Dumont et al. for the product produced by the method of the ‘421 patent.  Thus, the claims of the ‘421 patent in view of Przepiorka et al. and Dumont et al. render the claims of the instant application obvious.

Claims 23-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 9,199,016. The claims of the ‘016 patent disclose a method of preparing RBC using a storage device/system that deplete oxygen and carbon dioxide. The method of the ‘016 claims does not disclose 
It would have been obvious to a person skilled in the art that the RBCs produced by the method and the system of the ‘016 patent would result in the composition of the instant claims. Thus, the claims of the ‘016 patent render the claims of the instant application obvious.

Claims 23-25, 27-33, 36-39 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,339,025 in view of Przepiorka et al. (supra) and Dumont et al. (supra). The claims of the ‘025 patent disclose a method of enhancing RBC quality by depleting leukocytes, platelets, oxygen and carbon dioxide. The method of the ‘016 claims does not disclose the use of L-carnitine or alkanoyl derivative. The claims of the ‘025 do not disclose irradiated, oxygen and carbon dioxide-depleted RBCs. However, it is well known in the art that RBCs are irradiated prior to their use to prevent TA-GVHD according to Przepiorka et al. The claims of the ‘025 patent do not teach an additive solution such as AS-3 or OFAS3. However, Dumont et al. teach the benefit of the additive solution of AS-3 or  in view of Przepiorka et al. would result in the claimed invention of the instant application. Regarding the limitation directed to the characteristics/features of the irradiated oxygen and carbon dioxide depleted red blood cells, the product produced by the method of the ‘025 patent would inherent possess substantially similar, if not identical, characteristics as claimed product.
Thus, the claims of the ‘025 patent in view of Przepiorka et al. and Dumont et al. render the claims of the instant application obvious.

Claims 23-25, 27-33, 36-39 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,539,375 in view of Przepiorka et al. (supra) and Dumont et al. (supra). The claims of the ‘375 patent disclose a method of processing blood to produce oxygen, leukocytes, carbon dioxide, platelet and plasma depleted blood as packed RBC using a device comprising an inner chamber and an outer chamber. The method of the ‘375 claims does not disclose the use of L-carnitine or alkanoyl derivative, and thus meet the claims of the instant application. The pCO2 of the ‘375 patent is less than 30 mmHg and SO2 being 3% or less. The claims of the ‘375 do not disclose irradiated RBCs. However, it is well known in the art that RBCs are irradiated prior to their use to prevent TA-GVHD according to Przepiorka et al. The claims of the ‘375 patent do not teach an additive  in view of Przepiorka et al. would result in the claimed invention of the instant application. Regarding the limitation directed to the characteristics/features of the irradiated oxygen and carbon dioxide depleted red blood cells, the product produced by the method of the ‘375 patent would inherent possess substantially similar, if not identical, characteristics as claimed product.
Thus, the claims of the ‘375 patent in view of Przepiorka et al. and Dumont et al. render the claims of the instant application obvious.

Claims 23-25, 27-33, 36-39 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,251,387 in view of Przepiorka et al. (supra) and Dumont et al. (supra). The claims of the ‘387 patent disclose a method of enhancing RBC quality by depleting leukocytes, platelets, oxygen and carbon dioxide. The claims of the ‘387 do not disclose irradiated, oxygen and carbon dioxide-depleted RBCs. However, it is well known in the art that RBCs are irradiated prior to their use to prevent TA-GVHD according to Przepiorka et al. The claims of the ‘387 patent do not teach an additive solution such as AS-3 or OFAS3. However, Dumont et al. teach the benefit of the additive solution of AS-3 or OFAS3 for  in view of Przepiorka et al. would result in the claimed invention of the instant application. Regarding the limitation directed to the characteristics/features of the irradiated oxygen and carbon dioxide depleted red blood cells, the product produced by the method of the ‘387 patent would inherent possess substantially similar, if not identical, characteristics as claimed product.
Thus, the claims of the ‘387 patent in view of Przepiorka et al. and Dumont et al. render the claims of the instant application obvious.

Claims 23-25, 27-33, 36-39 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,603,417. The claims of the ‘417 patent disclose a method of preparing RBC for transfusion using a RBCs with oxygen and carbon dioxide depleted. The claims of the ‘417 further disclose that a step of irradiating RBCs (claim 15). The claims of the ‘417 disclose an additive solution such as AS-3 or OFAS3 (claim 14). Regarding leuko-reduced or platelet-free red blood cells, it would have been obvious to a person skilled in the art to use leuko-reduced and platelet-free red blood cells for transfusion since it is a well-known practice to prepare RBC for transfusion. Regarding the limitation directed to the characteristics/features of the irradiated oxygen and carbon dioxide depleted red 
It would have been obvious to a person skilled in the art that the RBCs produced by the method of the ‘417 patent would result in the composition of the instant claims, and thus, the claims of the ‘417 patent render the claims of the instant application obvious.

Claims 23-25, 27-33, 36-39 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,583,192 in view of Przepiorka et al. (supra) and Bitensky et al. (supra).
The claims of the ‘192 patent disclose a method of producing a blood pathogen reduced blood product that has been reduced for oxygen and carbon dioxide, and the pathogen reduced, oxygen and carbon dioxide-reduced blood product with the level of SO2 less than 25% and pCO2 of less than 90 mmHg, and teach the additive solution of AS-3. The blood product of the ‘192 patent is not irradiated, however, the product was treated for reducing pathogens in the blood product, and thus, the pathogen-reduced product of the ‘192 patent would be the same as the irradiated RBC of the instant application. Furthermore, it would have been obvious to a person skilled in the art to use irradiation to reduce pathogen contamination in a blood product as taught by Przepiorka et al. Przepiorka et al. teach that RBCs are irradiated prior to their use to prevent TA-GVHD. Regarding leuko-reduced or platelet-free red blood cells, it would have been obvious to a person skilled in the art to use leuko-reduced and platelet-free red blood cells since it is a well-known practice to prepare RBCs in the art. Regarding the storage .


Claims 23-25, 27-33, 36-39 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 8-9, 13, 19, 23, 228, 31-32, 38-39 and 45-47 of copending Application No. 16/304,611 (reference application) in view of Dumont et al. (supra) and Bitensky et al. (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘611 application disclose oxygen and carbon dioxide-reduced red blood cells (particularly claim 38), and the red blood cells are irradiated with UV. The pCO2 of the red blood cells is 90 mmHg or less, and SO2 being less than 25%. The claims of the ‘611 application do not teach an additive solution such as AS-3 or OFAS3. However, Dumont et al. teach the benefit of the additive solution of AS-3 or OFAS3 for in vivo recovery of RBCs and thus, it would have been obvious to a person skilled in the art to use the additive solution of Dumont et al. in the method of the ‘611 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive.
First, the instant amendment to claim 23 introduces new matter to the instant application as discussed above. It is not clear why applicant amended the limitation in lines 2-3 to something with a different scope which is not supported by the instant 

	Regarding the claim rejection under 35 USC §103, applicant amended claim 23 to a claim with a different scope as discussed in the new matter rejection, and also incorporated the limitation of claim 26. Applicant’s argument was directed to the Examiner’s interpretation of Bitensky such that the irradiation would change the structure of the RBCs that are oxygen carbon dioxide depleted. In the claim rejection, the Examiner discussed that there is no evidence that “irradiation” changes the structure of the cells, and at the same time, the claim rejection addressed assuming such structural changes occur by citing Przepiorka. The Examiner’s interpretation of “irradiation” is under the broadest reasonable interpretation. The claims do not require any specific “irradiation” while the specification only discloses “gamma” or “X-ray” irradiation. Thus, the claims do not require any of them but just “irradiated” cells. Thus, the source of irradiation would encompass any light source, and thus, the Examiner has determined that there is no evidence that the claimed “irradiation” would change the structure of the cells. The Examiner does not dispute that gamma- or X-ray irradiation causes structural changes. However, again, the claims do not require any particular 
Applicant’s attempt incorporating the limitation of claim 26 into claim 23, which is directed to the feature of the “irradiated” cells having reduced potassium leakage. The Examiner understands that the instant specification particularly show that there is a reduction of potassium leakage, while it is not sure if it is significant, when the cells are treated under anaerobic condition with gamma-irradiation compared to cells with anaerobic condition without gamma-irradiation (Fig. 13). The alleged feature is only detectable when the cells are stored beyond 22 day according to Fig. 13 (see p.29, lines 19-27). This appears that there might be unexpected results by combining anaerobic condition (O2/CO2 depletion) and gamma irradiation. However, even if this feature is considered as unexpected, the claims disclose much broader scope that is not commensurate with the evidence presented in the specification. That is, the irradiation is gamma; and the effect is only after 22 days post anaerobic + gamma irradiation while the claims disclose much broader limitation. Thus, it is the Examiner’s positon that the instant claims are obvious over the combined teachings of the cited references. Applicant is advised to amend the claims to disclose the feature commensurate with the evidence shown in Fig. 13 (i.e. gamma irradiation and potassium leakage after storing more than 22 days)  in order to obviate the claim rejection. 
	
	Regarding the double patenting claim rejections, based on the discussion presented above with regard to the 103 rejection, the ODP rejections are maintained. However, upon the establishment of unexpected results as discussed above by .

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632